DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 02/23/2021, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, filed on 02/23/2021 with respect to rejection of claims 1, 6, and 17 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant's arguments filed on 02/23/2021 with regards to  Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kern et al. (US 3,496,902) have been fully considered but they are not persuasive. 
With regards to claim 1, the Applicant argues that “Kern at columns 5, 6, 7, 8, and 13 and Table IV does not relate to the concentration of particulate. A spurt value does not imply a concentration.” (See Applicant Arguments, Rejection under 35 USC 102)
The Examiner respectfully disagrees.
Kern clearly discloses that a method for preventing loss of- circulation while earth borehole drilling. The drilling method of this invention involves circulating a unique drilling mud or liquid-slurry admixture before loss of circulation occurs. This unique .
 	Applicant's arguments filed on 02/23/2021 with regards to  Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2008/0108520 A1) and in further in view of Kern et al. (US 3,496,902) have been fully considered but they are not persuasive. 
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kern et al. (US 3,496,902) (“Kern” herein-cited previously)

Claim 1
Kern discloses a method of reducing fluid loss, as best understood based on the indefiniteness above, comprising: [0001-0003]
 	pumping a wellbore fluid including resin coated solid particulate into a wellbore having fractures therein, the resin coated solid particulate forming a substantially impermeable plug in the fractures, wherein the resin coated solid particulate is added to the wellbore fluid in an amount from 5 to 30 pounds per barrel. (Col. 5 lines 10+, Col. 6 lines 1-19, Col. 7 lines 71+, Col. 8 lines 1-27, Col. 13 lines 1-32, Table IV)

Claim 2
Kern discloses the method of claim 1, wherein the wellbore fluid is an aqueous-based fluid or an oil-based wellbore fluid. (Col. 10 lines 38-42)

Claim 3
Kern discloses the method of claim 1, wherein the resin coated solid particulate may be added to the wellbore fluid in an amount from 7.5 to 25.5 pounds per barrel. (Table IV)


Kern discloses the method of claim 1, wherein the resin coated solid particulate is a plant-based material, an inorganic material, a carbon-based material, or at least one mixture. (Col. 13 lines 1-32)

Claim 6
Kern discloses the method of claim 1, wherein a particle size distribution of the resin coated solid particulate comprises a largest particle of particulates is no less than about two times larger than a smallest particle. (Col. 13 lines 50+, Col. 14 lines 1+)

Claim 7
Kern discloses the method of claim 1, wherein the resin coated solid particulate material is blended with an uncoated solid particulate material. (Col. 13 lines 1-50)

Claim 8
Kern discloses the method of claim 7, wherein an amount of resin coated solid particulate in the wellbore fluid is at least about 50% by weight of total solid particulates added. (Col. 13 lines 1-50)

Claim 10
Kern discloses the method of claim 1, wherein an outermost coating on the resin coated solid particulate is from about 40 to 98% cured. (Col. 13 lines 1-32)
In re Swinehart, 169 USPQ226 (CCPA 1971).

Claim 11
Kern discloses the method of claim 1, wherein the resin coated on the resin coated solid particulate is a phenol-form aldehyde resin or an epoxy resin. (Col. 13 lines 1-32)

Claim 12
Kern discloses the method of claim 1, wherein pressure of the pumping initiates and/or re-opens the fractures in a formation. (Col. 5 lines 10+, Col. 6 lines 1-19)

 	Claims 13-15, and 17-20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kern.

Claim 13
Kern discloses a method of drilling a wellbore comprising: drilling a wellbore through a formation using a first wellbore fluid; and pumping, upon experiencing a fluid loss event to the formation, a second wellbore fluid including resin coated solid particulates into the wellbore, wherein the resin coated solid particulate is added to the wellbore fluid in an amount from 5 to 30 pounds per barrel. (See Col. 2 lines 41, Col. 13 lines 1-32)
The above rejection is based on the interpretation of the Kern reference that the “alternative embodiments” described merely additional features that maybe included with the abase invention as described. However, in the alternative reading that "the alternatives embodiments" described as exclusive, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that it is well-known in the art that about 7 Ibs/barrel would be additional to a drilling fluid if there is experience fluid loss, with the resin coated solid particulate of Kern in order to plug the crack in a formation.

Claim 14
Kern discloses the method of claim 1, wherein the resin coated solid particulate may be added to the wellbore fluid in an amount from 7.5 to 25 5pounds per barrel. (See Col. 2 lines 41, Col. 13 lines 1-32)

Claim 15
Kern discloses the method of claim 13, wherein the resin solid particulate is a plant-based material, an inorganic material, a carbon-based material, or mixture. (Col. 13 lines 1-32)

Claim 17
the method of claim 13, wherein ae particle size distribution of the resin coated solid particulates comprises a largest particle of the solid particulates may be no less than about two times larger than a smallest particle. (Col. 13 lines 50+, Col. 14 lines 1+)

Claim 18
Kern discloses the method of claim 13, wherein the resin coated solid particulates are blended with an uncoated solid particulate material. (Col. 13 lines 1-50)

Claim 19
Kern discloses the method of claim 13, wherein an outermost coating on the resin coated solid particulates is from about 40 to 98% cured.
	It is elementary that the mere recitation of a newly discovered function or property possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter maybe, in fact, a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart, 169 USPQ226 (CCPA 1971).

Claim 20
the method of claim 13, wherein the resin coated on the resin coated solid particulates is a phenol-formaldehyde resin or an epoxy resin. (Col. 13 lines 1-50+)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2008/0108520 A1) (“Fu” herein-cited previously) and in further in view of Kern et al. (US 3,496,902) (“Kern” herein-cited previously)

Claim 1
Fu discloses a method of reducing fluid loss, as best understood based on the indefiniteness above, comprising: [0001-0003]
 	pumping a wellbore fluid including resin coated solid particulate into a wellbore having fractures therein, the resin coated solid particulate forming a substantially impermeable plug in the fractures. [0006; 0037; 0040-0042; 0017]
Fu however is silent regarding wherein the resin coated solid particulate is added to the wellbore fluid in an amount from 5 to 30 pounds per barrel.
	Kern teaches the above limitation (See Col. 14 Table IV →Kern teaches this limitation in that on Table IV 

    PNG
    media_image1.png
    217
    522
    media_image1.png
    Greyscale

 	For the purpose of having the particle size and size distribution of the particles depend on the desired spurt value for the range of crack widths through which the admixture is to exhibit this desired spurt value.) Col. 13 lines 50-53)


Claim 2
Fu discloses the method of claim 1, wherein the wellbore fluid is an aqueous-based fluid or an oil-based wellbore fluid. [0039]

Claim 3
Fu discloses the method of claim 1. Fu however is silent regarding, wherein the resin coated solid particulate maybe added to the wellbore fluid in an amount from 7.5 to 25.5 pounds per barrel. (Same as claim 1)

Claim 4
Fu discloses the method of claim 1, wherein the resin coated solid particulate is a plant-based material, an inorganic material, a carbon-based material, or at least one mixture. [0019]

Claim 6
the method of claim 1, wherein a particle size distribution of the resin coated solid particulate comprises a largest particle of particulates is no less than about two times larger than a smallest particle. [0018]

Claim 7
Fu discloses the method of claim 1, wherein the resin coated solid particulate material is blended with an uncoated solid particulate material. [0006; 0018-0020]

Claim 8
Fu discloses the method of claim 7, wherein an amount of resin coated solid particulate in the wellbore fluid is at least about 50% by weight of total solid particulates added.
[0007]

Claim 10
Fu discloses the method of claim 1, wherein an outermost coating on the resin coated solid particulate is from about 40 to 98% cured. [0019-0023]
 	It is elementary that the mere recitation of a newly discovered function or property possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter maybe, in fact, a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the In re Swinehart, 169 USPQ226 (CCPA 1971).

Claim 11
Fu discloses the method of claim 1, wherein the resin coated on the resin coated solid particulate is a phenol-form aldehyde resin or an epoxy resin. [0019]

Claim 12
Fu discloses the method of claim 1, wherein pressure of the pumping initiates and/or reopens the fractures in a formation. [0040-0041]

Claim 13
Fu discloses a method of drilling a wellbore comprising: drilling a wellbore through a formation using a first wellbore fluid; and pumping upon experiencing a fluid loss event to the formation, a second wellbore fluid including resin coated solid particulates into the wellbore. [0004; 0006; 0017; 0037; 0041-0042;]
Fu however is silent regarding wherein the resin coated solid particulate is added to the wellbore fluid in an amount from 5 to 30 pounds per barrel.
 	Kern teaches the above limitation (See Col. 2 lines 41+ —>Kern teaches this limitation in that on before appreciable amounts of lost circulation occur. This is accomplished by adding particulated matter to the drilling mud. This particulated matter is referred to as loss circulation material and is added in small concentrations. It is accepted practice to add between I and 7 pounds per barrel of mud. The drilling mud

 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Fu, with the above limitation, as taught by Kern, in order to plug the crack in the formation. (Col. 2 lines 51-52)

Claim 14
Fu discloses the method of claim 1. Fu however is silent regarding, wherein the resin coated solid particulate maybe added to the wellbore fluid in an amount from 7.5 to 25 5 pounds per barrel. (Same as claim 13)

Claim 15
Fu discloses the method of claim 13, wherein the resin solid particulate is a plant-based material, an inorganic material, a carbon-based material, or mixture. [0019]

Claim 17
the method of claim 13, wherein ae particle size distribution of the resin coated solid particulates comprises a largest particle of the solid particulates may be no less than about two times larger than a smallest particle. [0018]

Claim 18
Fu discloses the method of claim 13, wherein the resin coated solid particulates are blended with an uncoated solid particulate material. [0006; 0018-0020]

Claim 19
	Fu discloses the method of claim 13, wherein an outermost coating on the resin coated solid particulates is from about 40 to 98% cured. [0019-0023]
	It is elementary that the mere recitation of a newly discovered function or property possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter maybe, in fact, a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart, 169 USPQ226 (CCPA 1971).

Claim 20
Fu discloses the method of claim 13, wherein the resin coated on the resin coated solid particulates is a phenol-formaldehyde resin or an epoxy resin. [0019]

 	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu alone.

Claim 5
Fu discloses the claimed invention except for resin coated solid particulate material has a d50 size ranging from about 10 to 5000 microns. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to have the resin coated solid particulate material has a d50 size ranging from about 10 to 5000 microns, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In reAller, 105 USPQ233.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/14/2021